Case 4:19-cv-04080-ELW Document 15               Filed 04/29/20 Page 1 of 3 PageID #: 649



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


  AARON SMITH                                                                      PLAINTIFF

  v.                                  CIVIL NO. 19-cv-04080

  ANDREW SAUL, Commissioner                                                        DEFENDANT
  Social Security Administration

                                  MEMORANDUM OPINION

         Plaintiff, Aaron Smith, brings this action under 42 U.S.C. § 405(g), seeking judicial

  review of a decision of the Commissioner of Social Security Administration (Commissioner)

  denying his claim for supplemental security income (“SSI”) under the provisions of Title XVI

  of the Social Security Act (the “Act”). In this judicial review, the Court must determine

  whether there is substantial evidence in the administrative record to support the

  Commissioner’s decision. See 42 U.S.C. § 405 (g).

         Plaintiff protectively filed his application for SSI on March 16, 2016. (Tr. 11). In his

  application, Plaintiff alleged disability beginning on October 31, 2014, due to coronary artery

  disease. (Tr. 44, 226, 230). An administrative hearing was held on December 3, 2018, at which

  Plaintiff appeared with counsel and testified. (Tr. 40-67). At the hearing, Plaintiff amended the

  alleged onset date to March 16, 2016, the date of his application. (Tr. 44). A vocational expert

  (“VE”) also testified. (Id.).

         On February 26, 2019, the ALJ issued an unfavorable decision. (Tr. 8). The ALJ found

  that during the relevant time period, Plaintiff had an impairment or combination of

  impairments that were severe: coronary artery disease post-stent placement, hypertension,

  depression, and anxiety. (Tr. 13). However, after reviewing all of the evidence presented, the


                                                 1
Case 4:19-cv-04080-ELW Document 15               Filed 04/29/20 Page 2 of 3 PageID #: 650



  ALJ determined that Plaintiff’s impairments did not meet or equal the severity of any

  impairment listed in the Listing of Impairments found in 20 CFR Part 404, Subpart P,

  Appendix 1. (Tr. 13-14). The ALJ found that Plaintiff retained the residual functional capacity

  (RFC) to:

         [P]erform sedentary work as defined in 20 CFR 416.967(a), except he can
         occasionally perform postural activities like climbing ramps or stairs, balancing,
         stooping, kneeling, crouching, and crawling, but he is unable to climb ladders, ropes
         or, scaffolds. The claimant can understand, remember, and carry out unskilled
         work tasks, and he can make simple work-related decisions. He can occasionally
         interact with supervisors and coworkers, but he can have no more than incidental
         interaction with the general public.
         (Tr. 14-18).

         The ALJ found Plaintiff had no past relevant work. (Tr. 18). With the help of a

  vocational expert, the ALJ then determined that Plaintiff could perform the representative

  occupations of addressing clerk or surveillance systems monitor. (Tr. 18-19). The ALJ found

  Plaintiff was not disabled from March 16, 2016, through the date of his decision. (Tr. 19).


         Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 13, 14).


         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial


                                                 2
Case 4:19-cv-04080-ELW Document 15                Filed 04/29/20 Page 3 of 3 PageID #: 651



  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff brings two points on appeal: 1) Whether the ALJ’s decision was not supported

  by substantial evidence due to a failure to properly assess his heart disease and significant non-

  exertional impairments; and 2) whether the ALJ failed to give proper weight to the opinions of

  Dr. Covert and Dr. Murphy. (Doc. 13). The Court has reviewed the entire transcript and the

  parties’ briefs.   For the reasons stated in the ALJ’s well-reasoned opinion and in the

  Government’s brief, the Court finds Plaintiff’s arguments on appeal to be without merit and

  finds the record as a whole reflects substantial evidence to support the ALJ’s decision.

  Accordingly, the ALJ’s decision is hereby summarily affirmed and Plaintiff’s Complaint is

  dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district

  court summarily affirmed the ALJ).

         IT IS SO ORDERED this 29th day of April 2020.

                                                /s/ Erin L. Wiedemann
                                                HON. ERIN L. WIEDEMANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
